 



EXHIBIT 10.134
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”) is entered
into effective as of the 1st day of January, 2006, by and between TIMCO AVIATION
SERVICES, INC., a Delaware corporation (“Company”), and KEVIN CARTER
(“Employee”)
Preliminary Statements
     A.     The parties have previously entered into that certain Employment
Agreement dated June 8, 2004, as previously amended on February 15, 2005
(collectively, the “Agreement”). Unless otherwise defined, capitalized terms
used herein shall have the meanings given to them in the Agreement.
     B.     The parties wish to further amend the Agreement to reflect the terms
set forth below.
Agreement
     NOW, THEREFORE, in consideration of the premises, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.     Section 2(a) of the Agreement is hereby amended by deleting all of its
text and replacing it with the following text:
     (a) Base Salary. In consideration for the Employee’s services hereunder and
the restrictive covenants contained herein, effective as of January 1, 2006, the
Employee’s base salary shall be $200,000 per annum (the “Salary”), payable in
accordance with TIMCO’s customary payroll practices. Notwithstanding the
foregoing, Employee’s annual Salary may be increased at any time and from time
to time to levels greater than the level set forth in the preceding sentence at
the sole discretion of the Compensation Committee of the Board of Directors of
TIMCO (“Committee”) to reflect merit or other increases.
2.     Except as amended hereby, the Agreement, as previously amended, remains
in full force and effect.
[Signatures on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment, effective as
of the date set forth above.

            TIMCO AVIATION SERVICES, INC., a Delaware corporation
      By:   /s/ Roy T. Rimmer Jr.         Roy T. Rimmer, Jr.        Chairman and
Chief Executive Officer        EMPLOYEE:
      /s/ Kevin Carter       Kevin Carter           

 